The opinion of the court was delivered by
Dawson, J.:
This was an action against a municipality for injuries suffered by plaintiff at the hands of a mob.
The plaintiff recovered judgment. Defendant presents two errors: insufficient evidence to support the judgment, and excessive verdict.
It appears that there was some undisclosed difficulty between two labor unions in Kansas City, Kan., and some twenty or thirty men who were partisans of one of these organiza*134tions came in six automobiles to the place where plaintiff was employed, shortly before quitting time on the evening of March 31, 1919; and when plaintiff and five of his fellow workmen appeared some of the twenty or thirty men who had arrived in the automobiles assaulted and severely mauled the plaintiff without the slightest provocation.
Counsel for defendant argue that it was a mere fight or brawl between two labor unions. There was very little evidence to justify such a contention, even if the jury had taken that view of the case; but it was certainly a mob according to plaintiff’s evidence and that evidence was amply sufficient to support the judgment. The fact that one of the plaintiff’s fellow workmen drew a pistol and shot one of the assailants did not change the essentially mob-like character of the assemblage.
Touching the amount of the verdict, which.was for $3,150, it was shown that prior to his injuries the plaintiff was an able-bodied, healthy workman, a millwright by trade and earning good wages; that the ruffians beat him repeatedly over the head with a blackjack, beat him on the jaw and knocked him down and kicked him many times; that when he managed to get up and sought to escape to a street car he was repeatedly knocked down and repeatedly dragged off the car. Eventually he did escape with his life, but the evidence shows quite clearly that he was seriously and permanently injured, and that he cannot work regularly at his former well-paid occupation, but is compelled to earn his bread at the small wages of a delivery man for a grocery store. The verdict was not excessive.
The judgment is affirmed.